ILLINOIS OFFICIAL REPORTS
                                   Appellate Court




               Board of Education of Marquardt School District No. 15 v.
              Regional Board of School Trustees, 2012 IL App (2d) 110360




Appellate Court       THE BOARD OF EDUCATION OF MARQUARDT SCHOOL
Caption               DISTRICT NO. 15, Du Page County, Illinois, Plaintiff-Appellant, v. THE
                      REGIONAL BOARD OF SCHOOL TRUSTEES OF Du PAGE
                      COUNTY, ILLINOIS; DARLENE J. RUSCITTI, Regional
                      Superintendent of Schools and ex officio Secretary of the Regional Board
                      of School Trustees of Du Page County, Illinois, MARTHA ROGERS,
                      President, GLORIA K. SCIGOUSKY, Trustee, LAURA POLLASTRINI,
                      Trustee, JAMES SHEHEE, Trustee, TIMOTHY WHELAN, Trustee,
                      JOSEPH WOZNIAK, Trustee, GENE CAMPBELL, Trustee; THE
                      BOARD OF EDUCATION OF GLENBARD TOWNSHIP HIGH
                      SCHOOL DISTRICT NO. 87, Du Page County, Illinois; THE BOARD
                      OF EDUCATION OF BLOOMINGDALE SCHOOL DISTRICT NO. 13,
                      Du Page County, Illinois; THE BOARD OF EDUCATION OF LAKE
                      PARK HIGH SCHOOL DISTRICT NO. 108, Du Page County, Illinois;
                      THE COMMITTEE OF TEN FOR THE PETITION TO DETACH
                      TERRITORY FROM MARQUARDT SCHOOL DISTRICT NO. 15
                      AND GLENBARD TOWNSHIP HIGH SCHOOL DISTRICT 87 AND
                      ANNEX THE SAME TO BLOOMINGDALE SCHOOL DISTRICT 13
                      AND LAKE PARK HIGH SCHOOL DISTRICT 108, ALL IN Du PAGE
                      COUNTY, ILLINOIS, CONSISTING OF PETITIONERS ROBERT
                      CANICK, VINCENT E. SAVIANO, TANYA SURDO, SHIRLEY
                      TAYLOR, QAMARUDDIN KHAN, SABERA KHAN, FRAN
                      POSITANO, TEODORA CANICK, IQBAL PAGANY, and ARTHUR
                      SWANN; and CHRISTOPHER KOCH, State Superintendent of
                      Education for the Illinois State Board of Education, Defendants-
                      Appellees.–THE BOARD OF EDUCATION OF GLENBARD
                      TOWNSHIP HIGH SCHOOL DISTRICT NO. 87, Du Page County,
                           Illinois, Plaintiff-Appellant, v. THE REGIONAL BOARD OF SCHOOL
                           TRUSTEES OF Du PAGE COUNTY, ILLINOIS; DARLENE
                           RUSCITTI, Superintendent and ex officio Member of the Regional Board
                           of School Trustees of Du Page County, Illinois, MARTHA ROGERS,
                           President, GENE CAMPBELL, Member, GLORIA K. SCIGOUSKY,
                           Member, LAURA POLLASTRINI, Member, JAMES SHEHEE,
                           Member, TIMOTHY WHELAN, Member, JOSEPH WOZNIAK,
                           Member; THE COMMITTEE OF TEN FOR THE PETITION TO
                           DETACH TERRITORY FROM MARQUARDT SCHOOL DISTRICT
                           15 AND GLENBARD TOWNSHIP HIGH SCHOOL DISTRICT 87
                           AND ANNEX THE SAME TO BLOOMINGDALE SCHOOL
                           DISTRICT 13 AND LAKE PARK HIGH SCHOOL DISTRICT 108,
                           ALL IN Du PAGE COUNTY, ILLINOIS: ROBERT CANICK,
                           VINCENT E. SAVIANO, TANYA SURDO, SHIRLEY TAYLOR,
                           QAMARUDDIN KHAN, SABERA KHAN, FRAN POSITANO,
                           TEODORA CANICK, IQBAL PAGANY, ARTHUR SWANN;
                           CHRISTOPHER A. KOCH, State Superintendent of Education for the
                           Illinois State Board of Education; THE BOARDS OF EDUCATION OF
                           MARQUARDT SCHOOL DISTRICT 15, BLOOMINGDALE SCHOOL
                           DISTRICT 13, and LAKE PARK HIGH SCHOOL DISTRICT 108, All
                           in Du Page County, Illinois, Defendants-Appellees.
District & No.             Second District
                           Docket Nos. 2-11-0360, 2-11-0391 cons.


Filed                      April 24, 2012


Held                       In an action arising from a petition to detach two subdivisions from their
(Note: This syllabus       existing school districts and annex them to different school districts, the
constitutes no part of     trial court properly denied the request of the districts from which
the opinion of the court   detachment was sought for a declaratory judgment that the Regional
but has been prepared      Board lost jurisdiction when those districts submitted the petition to the
by the Reporter of         State Board of Education after the Regional Board of School Trustees
Decisions for the          failed to render a decision within nine months of filing, since such relief
convenience of the         was only available to the petitioners; however, the trial court’s decision
reader.)
                           affirming the Regional Board’s subsequent grant of the petition was
                           reversed where the evidence was insufficient to warrant a change in the
                           districts’ boundaries.




                                                 -2-
Decision Under             Appeal from the Circuit Court of Du Page County, Nos. 09-MR-1499,
Review                     09-MR-1515; the Hon. Bonnie M. Wheaton, Judge, presiding.



Judgment                   Affirmed in part and reversed in part.


Counsel on                 Thomas J. Canna, of Canna & Canna, Ltd., of Orland Park, for appellant
Appeal                     Board of Education of Marquardt School District No. 15.

                           Respicio F. Vazquez, Brian P. Crowley, and Scott R. Metcalf, all of
                           Franczek Radelet, P.C., for appellant Board of Education of Glenbard
                           Township High School District No. 87.

                           Robert B. Berlin, State’s Attorney, of Wheaton (Lisa Anne Hoffman,
                           Assistant State’s Attorney, of counsel), for appellees Regional Board of
                           School Trustees of Du Page County and Darlene J. Ruscitti.

                           Christopher J. Stull, of Law Office of Christopher J. Stull, P.C., of West
                           Chicago, for appellee Committee of Ten.


Panel                      JUSTICE BURKE delivered the judgment of the court, with opinion.
                           Justices Bowman and Schostok concurred in the judgment and opinion.




                                             OPINION

¶1          On October 3, 2008, Robert Canick, Vincent E. Saviano, Tanya Surdo, Shirley Taylor,
        Qamaruddin Khan, Sabera Khan, Fran Positano, Teodora Canick, Iqbal Pagany, and Arthur
        Swann, as a committee of 10 representing two subdivisions (collectively, petitioners), sought
        to detach their territory from the boundaries of Marquardt School District 15 (District 15)
        and Glenbard Township High School District No. 87 (District 87) and to annex the territory
        into the boundaries of Bloomingdale School District No. 13 (District 13) and Lake Park High
        School District No. 108 (District 108). Pursuant to the Illinois School Code (School Code)
        (105 ILCS 5/1-1 to 34A-608 (West 2008)), petitioners filed a petition with the Regional
        Board of School Trustees of Du Page County (the Board). When the Board had not rendered
        a decision within nine months of the filing of the petition, Districts 15 and 87 submitted the
        petition to Christopher A. Koch, the Illinois State Superintendent of Education (State

                                                 -3-
     Superintendent), alleging that the Board lost its jurisdiction over the petition in accordance
     with section 7-6(l) of the School Code (105 ILCS 5/7-6(l) (West 2008)). Counsel for the
     State Board of Education advised the Board that the relevant School Code provisions applied
     only to petitioners, not Districts 15 and 87, as Districts 15 and 87 did not submit the petition.
     The Board then continued its proceedings and subsequently granted the petition.
¶2       Districts 15 and 87 filed separate actions for administrative review. District 87’s
     complaint was later amended to add a declaratory judgment claim regarding whether the
     Board retained jurisdiction to grant the petition. The circuit court of Du Page County denied
     the request for declaratory judgment and affirmed the Board’s decision to grant the petition.
     Districts 15 and 87 each timely appeal. We consolidated the appeals for review.1 On appeal,
     Districts 15 and 87 contend that the Board lost jurisdiction over the petition and,
     alternatively, that the Board erred in granting the petition. We affirm in part and reverse in
     part.

¶3                                      BACKGROUND
¶4       The territory that petitioners sought to detach and annex is located in Du Page County
     and consists of two small subdivisions, known as the Chateaus of Medinah and Vittoria
     Brooke Estates (collectively, the territory). The boundary line between the properties served
     by Districts 15 and 87 and the properties served by Districts 13 and 108 runs through and
     divides the subdivisions. As set forth in the petition, approximately 25% of the territory is
     within the boundaries of Districts 13 and 108. The petition sought to detach the remaining
     75% of the territory from Districts 15 and 87 and annex the territory into Districts 13 and
     108. There are 17 school-aged children, ages 5 though 18, currently residing in the territory,
     but none attend public schools. At the public hearing held before the Board, the parties
     submitted stipulated exhibits and a statement of facts. Two petitioners and the
     superintendents and business managers of both District 87 and District 15 testified at the
     hearing. No witnesses appeared on behalf of District 13 or 108.
¶5       As of July 3, 2009, the Board had neither granted nor denied the petition. On July 16,
     2009, Districts 15 and 87 submitted the petition to the State Superintendent, pursuant to
     section 7-6(l) of the School Code (105 ILCS 5/7-6(l) (West 2008)). Districts 15 and 87 also
     provided notice to the Board, as required by section 7-6(l). According to Districts 15 and 87,
     since the petition had been filed, nine months had passed without a decision by the Board
     and, therefore, once the Board received notice pursuant to section 7-6(l), it no longer had
     jurisdiction over the petition. Based on the relevant School Code provisions, general counsel
     for the State Board of Education interpreted section 7-6(l) to apply only to petitioners, not
     Districts 15 and 87, as the districts did not bring the petition. The Board then continued its
     proceedings, requesting that the parties submit legal briefs regarding the petition. On July 24,
     2009, Districts 15 and 87 submitted legal briefs opposing the petition and arguing that the
     Board had no authority to render a decision, because it lacked jurisdiction under the plain
     language of section 7-6(l).


             1
                 We will refer to the Board and petitioners collectively as defendants.

                                                   -4-
¶6         The Board granted the petition on July 29, 2009, and a final administrative decision
       granting the detachment of the territory from Districts 15 and 87 and the annexation of the
       territory to Districts 13 and 108 was issued on August 27, 2009. Districts 15 and 87 each
       filed a complaint seeking administrative review of the decision. The complaints were
       consolidated for hearing purposes only. District 87 filed an amended complaint on August
       4, 2010, that added a claim for declaratory judgment on the issue of the Board’s jurisdiction.
       The trial court denied the claim for declaratory judgment and affirmed the Board’s decision.
       Districts 15 and 87 filed separate timely appeals, which we consolidated for review. Districts
       15 and 87 argue on appeal that the trial court erred in denying the claim for declaratory
       judgment and, alternatively, that the Board’s decision is against the manifest weight of the
       evidence. We will refer to the relevant facts where it is necessary to the analysis of the issues
       set forth below.

¶7                                             ANALYSIS
¶8                                    Declaratory Judgment Action
¶9          Districts 15 and 87 first contend that the trial court erred in denying the claim for
       declaratory judgment. Districts 15 and 87 maintain that under section 7-6(l) of the School
       Code they were entitled to submit the petition directly to the State Superintendent after nine
       months without a decision by the Board, and that, when they did so, the Board lost
       jurisdiction to decide the case.
¶ 10        This is an issue of statutory interpretation, which we review de novo. Board of Education
       v. Jackson, 401 Ill. App. 3d 24, 31 (2010). To the extent that a trial court’s decision in a
       declaratory judgment action is not based on factual determinations that are uniquely within
       its province, the trial court’s decision is also subject to de novo review. Pekin Insurance Co.
       v. Hallmark Homes, L.L.C., 392 Ill. App. 3d 589, 593 (2009).
¶ 11        The cardinal principle of statutory interpretation is that the court must effectuate
       legislative intent. In re Justin M.B., 204 Ill. 2d 120, 123 (2003) (citing Solich v. George &
       Anna Portes Cancer Prevention Center of Chicago, Inc., 158 Ill. 2d 76, 83 (1994)). The best
       indicator of legislative intent is the statutory language. Michigan Avenue National Bank v.
       County of Cook, 191 Ill. 2d 493, 504 (2000). The court should consider the statute in its
       entirety, keeping in mind the subject it addresses and the legislature’s apparent objective in
       enacting it. People v. Taylor, 221 Ill. 2d 157, 162 (2006) (citing People v. Davis, 199 Ill. 2d
130, 135 (2002)). A reviewing court’s inquiry, however, must always begin with the
       language of the statute itself, which is the surest and most reliable indicator of the
       legislature’s intent. Taylor, 221 Ill. 2d at 162; People v. Pullen, 192 Ill. 2d 36, 42 (2000).
       When the language of a statute is clear, it must be applied as written without resort to further
       aids or tools of interpretation. In re R.L.S., 218 Ill. 2d 428, 433 (2006). If statutory language
       is plain, the court cannot read into the statute exceptions, limitations, or conditions that the
       legislature did not express. In re D.D., 196 Ill. 2d 405, 419 (2001). Only when the meaning
       of the statute cannot be ascertained from the language itself may a court look beyond the
       language and resort to aids for construction. In re D.D., 196 Ill. 2d at 419; Solich, 158 Ill. 2d
       at 81.


                                                 -5-
¶ 12       Section 7-6(l) of the School Code provides, in relevant part:
           “Notwithstanding the foregoing provisions of this Section, if within 9 months after a
           petition is submitted under the provisions of Section 7-1 the petition is not approved or
           denied by the regional board of school trustees and the order approving or denying that
           petition entered and a copy thereof served as provided in this Section, the school boards
           or registered voters of the districts affected that submitted the petition (or the committee
           of 10, or an attorney acting on its behalf, if designated in the petition) may submit a copy
           of the petition directly to the State Superintendent of Education for approval or denial.
           *** The school boards, registered voters or committee of 10 submitting the petition and
           record of proceedings to the State Superintendent of Education shall give written notice
           by certified mail, return receipt requested to the regional board of school trustees and to
           the secretary of that board that the petition has been submitted to the State
           Superintendent of Education for approval or denial, and shall furnish a copy of the notice
           so given to the State Superintendent of Education. *** When a petition is submitted to
           the State Superintendent of Education in accordance with the provisions of this
           paragraph:
                    (1) The regional board of school trustees loses all jurisdiction over the petition
                and shall have no further authority to hear, approve, deny or otherwise act with
                respect to the petition.
                    (2) All jurisdiction over the petition and the right and duty to hear, approve, deny
                or otherwise act with respect to the petition is transferred to and shall be assumed and
                exercised by the State Superintendent of Education.” (Emphases added.) 105 ILCS
                5/7-6(l)(1), (2) (West 2008).
¶ 13       Defendants maintain that the legislature clearly intended that only the original petitioners
       may submit their petition to the State Superintendent. Districts 15 and 87 argue that the
       statutory phrase, “that submitted the petition,” modifies only “the registered voters of the
       districts affected,” and not “the school boards,” and therefore the statute permits school
       boards to submit petitions to the State Superintendent. We find defendants’ interpretation of
       the provision to be sound.
¶ 14       The phrase, “that submitted the petition,” is not separated from the modified subjects by
       commas or other clauses. Rather, the statute’s unambiguous language provides that the right
       to remove a petition from the Board to the State Superintendent is reserved solely to either
       the affected districts’ voters that originally brought the petition or the affected districts’
       school boards that originally brought the petition. The legislature did not intend that just any
       school board or voter in an affected district may remove the petition to the State
       Superintendent.
¶ 15       We find support in section 7-1(a) of the School Code, which provides that school district
       boundaries may be changed by the regional board of school trustees of such region, “or by
       the State Superintendent of Education as provided in subsection (l) of Section 7-6, when
       petitioned by the boards of each district affected.” (Emphasis added.) 105 ILCS 5/7-1(a)
       (West 2008). In section 7-6(l), clearly, the words, “of the districts affected,” apply to both
       school boards and registered voters. If section 7-6(l) did not apply to those school boards or


                                                 -6-
       registered voters that originally brought the petition, theoretically any school board or voter
       in the state could remove a petition after the nine-month period.
¶ 16       Because petitioners brought the petition, under the plain meaning of the statute only
       petitioners could remove the petition to the State Superintendent, and they did not do so.
       Moreover, because the meaning of the statute can be ascertained from its language, we need
       not resort to aids for construction, such as the “last antecedent doctrine,” legislative history,
       or public policy considerations, as Districts 15 and 87 propose. The issue of whether the
       Board lost jurisdiction to resolve the case once Districts 15 and 87 submitted the petition to
       the State Superintendent need not be addressed either, as it is moot. Finally, although the trial
       court’s denial of the claim for declaratory judgment was based on forfeiture, we can affirm
       on any basis in the record, regardless of whether the trial court relied on that basis or whether
       its reasoning was correct. See Benson v. Stafford, 407 Ill. App. 3d 902, 912 (2010).
       Accordingly, we affirm the trial court’s denial of the claim for declaratory judgment.

¶ 17                               Administrative Review Action
¶ 18        We now turn to Districts 15 and 87’s alternative contention that the Board erred in
       granting the petition. We observe that school district boundary changes are governed by
       article 7 of the School Code (105 ILCS 5/art. 7 (West 2008)). Section 7-6(i) of the School
       Code provides that, at a hearing on a petition for detachment and annexation, the regional
       board of school trustees:
            “shall hear evidence as to the school needs and conditions of the territory in the area
            within and adjacent thereto and as to the ability of the districts affected to meet the
            standards of recognition as prescribed by the State Board of Education, and shall take
            into consideration the division of funds and assets which will result from the change of
            boundaries and shall determine whether it is to the best interests of the schools of the area
            and the educational welfare of the pupils that such change in boundaries be granted.” 105
            ILCS 5/7-6(i) (West 2008).
¶ 19        The parties seeking annexation and detachment have the burden of proving that “the
       overall benefit to the annexing district and the detachment area clearly outweighs the
       resulting detriment to the losing district and the surrounding community as a whole.” Carver
       v. Bond/Fayette/Effingham Regional Board of School Trustees, 146 Ill. 2d 347, 356 (1992).
       The petitioners must prove their case by a preponderance of the evidence. See 5 ILCS
       100/10-15 (West 2008). The party bearing the burden of proof retains throughout the
       proceedings the burden of persuasion as to the facts underlying its claim. Ambrose v.
       Thornton Township School Trustees, 274 Ill. App. 3d 676, 680 (1995). The party also bears
       initially the burden of production, which it satisfies by presenting sufficient evidence on each
       element of its cause of action to establish a prima facie case. Ambrose, 274 Ill. App. 3d at
       680. A prima facie case is established by evidence that would enable the trier of fact to find
       each element of the cause of action more probably true than not. Anderson v. Department of
       Public Property, 140 Ill. App. 3d 772, 778 (1986). If the opposing party produces no
       evidence that contradicts or impeaches this evidence, the trier of fact must rule for the
       burdened party. Anderson, 140 Ill. App. 3d at 778.


                                                  -7-
¶ 20        The regional board of school trustees’ decision on a petition for detachment and
       annexation is an administrative decision for purposes of the Administrative Review Law
       (735 ILCS 5/art. III (West 2008)). A reviewing court considers the factual findings of an
       administrative agency to be prima facie true and correct. 735 ILCS 5/3-110 (West 2008). The
       reversal of an administrative agency’s factual finding is warranted only where the finding is
       against the manifest weight of the evidence: where it is clearly evident that the agency should
       have reached the opposite conclusion. City of Freeport v. Illinois State Labor Relations
       Board, 135 Ill. 2d 499, 507 (1990); Pochopien v. Regional Board of School Trustees of the
       Lake County Educational Service Region, 322 Ill. App. 3d 185, 193 (2001). For an
       administrative order that involves mixed questions of fact and law, the proper standard of
       review is “clearly erroneous.” City of Belvidere v. Illinois State Labor Relations Board, 181
Ill. 2d 191, 205 (1998). Decisions of an administrative agency on questions of law, such as
       the interpretation of a statute, are reviewed de novo. City of Freeport, 135 Ill. 2d at 507.
¶ 21        In applying the “benefit/detriment test,” regional boards and the courts reviewing their
       decisions should consider the following factors: (1) the differences between school facilities
       and curricula; (2) the distances from the petitioners’ homes to the respective schools; (3) the
       effect that detachment would have on the ability of either district to meet the state’s standards
       of recognition; (4) the impact the proposed boundary change will have on the tax revenues
       of both districts; and (5) whether a detaching district will remain financially healthy and able
       to meet state standards of recognition. Carver, 146 Ill. 2d at 356; Dukett v. Regional Board
       of School Trustees, 342 Ill. App. 3d 635, 641 (2003). The “[m]ere absence of substantial
       detriment to either district *** is not sufficient to support a petition for detachment and
       annexation.” Carver, 146 Ill. 2d at 358. However, the petitioners need not demonstrate a
       particular benefit to the annexing district as long as the overall benefit to the annexing
       district and the detachment area considered together outweighs the resulting detriment to the
       losing district and the surrounding community as a whole. Carver, 146 Ill. 2d at 358 (citing
       Board of Education of Golf School District No. 67 v. Regional Board of School Trustees, 89
Ill. 2d 392, 400-01 (1982)). In “the absence of substantial detriment to either school district,
       some benefit to the educational welfare of the students in the detachment area is sufficient
       to [warrant] the granting of a petition for detachment.” Carver, 146 Ill. 2d at 358.
¶ 22        The Carver court offered some advice regarding the benefit/detriment test and the
       relevant factors. The loss of revenue is not a determinative factor in detachment proceedings
       and alone will not prevent a boundary change if the district subject to detachment is not
       levying at the maximum tax rate. Carver, 146 Ill. 2d at 356-57. Although financial loss to
       the detaching district is not irrelevant, it cannot serve as the basis for a denial of detachment
       unless it is serious. Carver, 146 Ill. 2d at 357.
¶ 23        “Educational welfare” is broadly interpreted. Carver, 146 Ill. 2d at 359. Students’
       educational welfare is bettered not just through improved educational programs or facilities.
       Carver, 146 Ill. 2d at 359-60. Improvement may occur by way of a shortened distance
       between students’ homes and their school. Carver, 146 Ill. 2d at 359-60; see Pochopien, 322
Ill. App. 3d at 194 (citing examples of educational welfare).
¶ 24        In addition to the factors set forth above, courts may consider the “whole child” and
       “community of interest” factors. Carver, 146 Ill. 2d at 356. These factors examine the

                                                 -8-
       identification of the petitioning territory with the district to which annexation is sought and
       the corresponding likelihood of participation in school and extracurricular activities. Carver,
146 Ill. 2d at 356.
¶ 25       Districts 15 and 87 argue that petitioners failed to meet their burden of proof to establish
       that detachment or annexation would be in the best interests of the school districts. Districts
       15 and 87 assert that the evidence established that granting the petition would create a
       substantial detriment to Districts 15 and 87 in that it would adversely affect their financial
       statuses and undermine goals to increase and facilitate diversity.
¶ 26       Districts 15 and 87 argue further that no evidence substantiated that granting the petition
       would benefit the educational welfare of the students. Districts 15 and 87 note that no public
       school students reside in the territory and, thus, it is impossible to establish how nonexisting
       students would benefit from detachment or annexation.
¶ 27       It was undisputed that both Districts 15 and 87 and Districts 13 and 108 offered academic
       curricula and facilities of comparable quality. District 15 argued that the distances to its
       schools favored its position, but the longer distances to the elementary and middle schools
       in District 13 were offset by the shorter distances to the high schools. Districts 15 and 87
       argued that they would suffer a financial impact, but the change to the total levies would be
       minimal. The evidence showed that the loss of tax revenue to the detaching districts would
       be minimal, as the budget impact would be less than 2%. The evidence showed that the
       detachment would have no impact on their ability to meet state standards of recognition.
¶ 28       However, the record shows that the average value of the homes in the territory ranges
       from $724,440 to $881,000. In contrast, the average value of homes in one part of District
       15 is $180,000 and in another part is $200,000. The evidence also confirmed that two-thirds
       of the families living in the territory are Caucasian, while the percentage of African
       American and Hispanic families is small. The Caucasian population in District 15 is less than
       27%, while in District 13 it is more than 75%, with only 8% African American and Hispanic
       combined. Thus, detaching the territory would have the effect of allowing affluent Caucasian
       homeowners to change school boundaries so that their children would attend less integrated
       school districts. Additionally, due to the higher concentration of underprivileged students in
       District 87, the socioeconomic status of the students from the territory would have a
       diversifying impact on the schools and students of Districts 15 and 87. Even though
       achieving diversity is a stated goal of the Board, it never addressed this issue in its order.
¶ 29       Even in the absence of substantial detriment to any of the school districts, the Board’s
       applications of the “whole child” and “community of interest” factors were clearly erroneous.
       The “whole child” factor recognizes that extracurricular participation in social, religious, and
       commercial activities is important in a child’s development as a beneficial supplement to the
       child’s academic involvement. Golf, 89 Ill. 2d at 398. If a child attends school in his or her
       natural community, it enhances not only his or her educational opportunity but encourages
       his or her participation in social and other extracurricular activities that figure importantly
       in the “whole child” idea. Golf, 89 Ill. 2d at 397. The “community of interest” factor looks
       at whether the petitioning area is identified with the school district and the community to
       which annexation is requested. Golf, 89 Ill. 2d at 397-98. This factor figures importantly with


                                                 -9-
       the “whole child” concept in determining the benefits and detriments to the school districts
       involved in a section 7-6 detachment petition. Pontiac Township High School District No.
       90 v. Regional Board of School Trustees, 183 Ill. App. 3d 885, 890 (1989). It is also
       appropriate to consider the personal preferences or conveniences of the petitioning parents
       and their children; however, more than the petitioners’ personal preferences are required for
       a change in school district boundaries. Board of Education of St. Charles Community Unit
       School District No. 303 v. Regional Board of School Trustees of the Kane County
       Educational Service Region, 261 Ill. App. 3d 348, 364 (1994).
¶ 30       Petitioners argued that the petition was warranted because removing the boundary
       divisions in the subdivisions would foster a sense of community. The Board concluded that
       denying the petition would negatively impact future children in the territory by sending them
       to different schools and by preventing neighbors from participating in common school
       activities or car pooling. The Board also determined that at least one parent would strongly
       consider sending his children to the public schools if he were certain that his children would
       attend the same schools as other children on his street, because all of the residents on the
       currently divided street identified themselves as one community and were members of the
       same park district.
¶ 31       The Board’s finding was based, in part, on the testimony of Vincent Saviano, a resident
       of the territory and member of the committee of 10, who has a child attending parochial
       school. Saviano testified that the petition was not about the quality of the schools but about
       maintaining neighborhood cohesiveness and community and that he and the other parents
       wanted their children to attend the same school as the children down the block. He stated that
       all of the residents on the currently divided street identified themselves as one community
       and were members of the same park district. He testified that he would strongly consider
       sending his children to the public schools if he were certain that his children would attend
       the same schools as the other children on the block. He testified that denying the petition
       would negatively impact future children in the territory by sending them to different schools
       and by preventing neighbors from participating in common school activities.
¶ 32       A petitioning area must show that it has an established community of interest with the
       external and broader community that is served by the school districts to which annexation
       is sought. See Pontiac Township High School District No. 90, 183 Ill. App. 3d at 893; see
       also Eble v. Hamilton, 52 Ill. App. 3d 550, 553 (1977) (where the appellate court found that
       the petitioners failed to demonstrate that they would have naturally closer ties to the annexing
       district and showed only social and business ties to the annexing district). In this case,
       petitioners failed to present any concrete evidence that identified the territory with Districts
       13 and 108. Petitioners did not present any evidence of children in the territory participating
       in any particular social, religious, or commercial activities. They did not present evidence
       suggesting that children in the territory participate in Girl Scouts and Boy Scouts, sports
       activities, or community-sponsored programs, that they are separated geographically in a way
       that would prevent the children from visiting their schoolmates, or that either they or the
       children would be more likely to participate in school and extracurricular activities in either
       District 13 or District 108.
¶ 33       By contrast, the evidence presented by Districts 15 and 87 showed that the true

                                                -10-
       community of interest of the subdivisions aligns with Districts 15 and 87. Even if the
       territory were detached from Districts 15 and 87, it would remain within the boundaries of
       the Bloomingdale park district and the Bloomingdale library district. Evidence also showed
       that the Bloomingdale park district has close ties with District 15. The park district currently
       uses both the Winnebago School and the Marquardt Middle School in District 15 for its
       sports programs and daycare programs. The park district also currently provides programs
       for students and staff at District 15’s Winnebago School, Marquardt Middle School, and
       Blackhawk School. The local Cub Scout programs, which are held at the Winnebago School,
       are also more closely affiliated with District 15. As pointed out by Districts 15 and 87, school
       boundaries regularly result in neighbors attending different schools, but this fact alone does
       not address extracurricular participation in social, religious, or commercial activities or show
       how a petitioning area is identified with the school districts and the community to which
       annexation is requested.
¶ 34       Additionally, that a single child from a petitioning area might be able to attend the same
       school as other children on his street does not show how the petitioning area is identified
       with the school districts and the community to which annexation is sought. Petitioners failed
       to provide any definitive evidence to show that parents in the territory actually wanted their
       children to attend schools in Districts 13 and 108 and that they would actually send their
       children to those schools if the boundaries were changed. See Carver, 146 Ill. 2d at 360-63
       (schools of the annexing district were farther away, there was no evidence that children had
       ties to the annexing district or that detachment and annexation would promote involvement
       in school or extracurricular activities, and the petitioners admitted that there was no
       difference in the quality of the districts).
¶ 35        In making its determination, the Board relied on Saviano’s testimony that information
       provided by the school districts and the municipality about current district boundaries was
       misleading and could be confusing to a future family considering buying a house and moving
       into the territory. Saviano stated that he was originally confused as to which school districts
       his home was in. The evidence showed that Saviano’s home and the other homes in the
       territory were always in Districts 15 and 87. We find no legal basis suggesting that such
       possible confusion is a proper factor to consider in a detachment proceeding.
¶ 36       Petitioners also had to show sufficient benefit to the “educational welfare” of any future
       students in the territory to justify the detachment and annexation (as no children from the
       territory currently were attending public schools). See Carver, 146 Ill. 2d at 358.
       “Educational welfare” has been broadly interpreted. Carver, 146 Ill. 2d at 359. A number of
       factors have been relied upon to define this concept, such as the degree to which the children
       in the detachment area naturally identify with the area to which annexation is sought (Golf,
89 Ill. 2d at 397-98); distances from the petitioners’ homes to various schools (Virginia
       Community Unit School District No. 64 v. County Board of School Trustees, 39 Ill. App. 2d
339, 344-45 (1963)); the promotion of continuity in the educational experience (School
       District No. 106 v. County Board of School Trustees, 48 Ill. App. 2d 158, 162-63 (1964));
       and the choices of parents and children in the detachment area (City National Bank of
       Kankakee v. Schott, 113 Ill. App. 3d 388, 391 (1983)).
¶ 37        The Board concluded that “the evidence showed that, if the petition was granted, the

                                                -11-
       amount of school bus traffic in the neighborhood would be reduced because all of the
       children on the street would attend the same schools, instead of multiple district busses
       traveling along the same neighborhood street, and that the distance future children would
       have to walk to bus stops would be improved and that children would not have to walk by
       heavily trafficked roads, thus improving the safety and educational welfare of the students.”
¶ 38       We find that the Board’s determination that transportation services would be safer and
       more efficient is against the manifest weight of the evidence. Petitioners argued that, if the
       petition were not granted, future students would be required to catch the school bus on
       Medinah Road, which would create a safety hazard to students due to the high level of traffic
       on the road. The only testimony presented by petitioners regarding the safety issue was Maria
       Gerardi’s testimony that her daughter, a former high school student at District 87, had to
       walk quite a distance from her home in order to reach the bus stop on Medinah Road. She
       believed that her daughter was in danger when walking on Medinah Road. She testified that
       her daughter was almost hit by a car in 2005. Yet, Gerardi did not report this until 2007,
       when she talked to a clerical person at the Glenbard East High School office, who told her
       that nothing could be done about it. Additionally, during cross-examination, she
       acknowledged that she never talked to the superintendent about it and never requested that
       District 87 move the bus stop to a safer location. Her testimony also had nothing to do with
       the transportation of elementary school children. The record shows that District 15’s bus
       routes for children in the territory would run directly into the subdivisions. Dr. Michael
       Meissen, superintendent of District 87, also testified that his administration would have been
       receptive to a request to relocate a bus stop to a safer area.
¶ 39       Defendants assert that, after weighing the credibility and content of the testimony of the
       witnesses on the bus transportation issue, the Board found in favor of Gerardi’s testimony.
       Regardless of whom the Board chose to believe, petitioners did not present any evidence that
       future students would be required to catch a school bus on Medinah Road. No evidence was
       introduced to suggest that District 13 or District 108 would not establish bus stops in the
       territory or how they might handle future transportation needs for the subdivisions, whether
       there would be any danger to students if all districts started sending busses into the territory,
       or whether District 15 would ever put a bus stop for elementary school children outside the
       subdivisions on Medinah Road. Additionally, petitioners presented no evidence regarding
       reduced distances to bus stops or that Districts 13 and 108 would handle transportation any
       differently than Districts 15 and 87. No evidence was presented that multiple district busses
       traveling on the same streets would create any safety concerns. On the other hand, both
       superintendents from Districts 15 and 87 testified that they were reviewing routes in light of
       how much time it takes to get to school and ways to make sure that the routes would reflect
       where service is needed and that the busses would arrive safely at schools. In short,
       petitioners failed to present sufficient evidence to show that the transportation of students
       would improve if the petition were granted.
¶ 40       During oral argument, defendants cited Golf, arguing that a single safety issue is
       sufficient to grant a petition for detachment. Golf does not stand for this proposition. An
       examination of the record and the evidence, which the supreme court noted was set out in
       detail in the opinion of the appellate court, showed that the regional board properly

                                                 -12-
       considered the statutory factors and that its grant of annexation was not contrary to the
       manifest weight of the evidence. Golf, 89 Ill. 2d at 398. The appellate court based its
       affirmance not only on the safety issue but also on other factors, including: (1) the possibility
       of increased participation in school and extracurricular activities; (2) the coordination of
       school programs with the community library; (3) the increased participation in community
       activities such as Little League and Boy Scouts; and (4) the benefit to the detaching district
       in that the temporary overcrowding caused by the closing of one school could be alleviated.
       Board of Education of Golf School District No. 67 v. Regional Board of School Trustees, 88
Ill. App. 3d 121, 130 (1980).
¶ 41        In their brief, defendants cited Dukett v. Regional Board of School Trustees, 342 Ill. App.
3d 635 (2003), for the proposition that, because no district would be affected in any
       substantial measure, the determination should turn solely upon the welfare of the children.
       While this proposition is a correct statement of the law, in Dukett, there was sufficient
       evidence to support a determination based solely on the welfare of the children. The Dukett
       children naturally identified with Winchester, the school to which their property would be
       annexed, because they attended school, church, scouts, and the 4-H Club there. The fact that
       their mother taught at Winchester was a great benefit to the children if they remained at
       Winchester themselves. Moreover, the Dukett children had been attending school at
       Winchester for the last several years, and remaining at Winchester would allow them to
       maintain the friendships and familiarity that they had in the district. The court believed that
       changing schools and friends would create a disruption and that to do so would not serve to
       benefit anyone. Dukett, 342 Ill. App. 3d at 642. Here, unlike in Dukett and Golf, petitioners
       did not present sufficient evidence to support their argument that the educational welfare of
       any future students would be improved by detachment.

¶ 42                                      SUMMARY
¶ 43       Based on the foregoing, we affirm the trial court’s denial of the claim for declaratory
       judgment. We find, however, that the evidence was insufficient to support the granting of the
       petition. Rather, the evidence primarily demonstrated petitioners’ personal desires to
       associate with the annexing district. “Although the wishes or conveniences of petitioning
       parents and their children are to be considered, more than the personal preference of
       petitioners must be shown to warrant a change in district boundaries.” Dresner v. Regional
       Board of School Trustees, 150 Ill. App. 3d 765, 779 (1986) (citing Golf, 89 Ill. 2d at 400).

¶ 44       Affirmed in part and reversed in part.




                                                 -13-